                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION – BAY CITY

IN RE:
                                                             Case Nos.     16-21394-dob
         CYNTHIA SUE GABARA, et al.,                                       16-21395-dob
                                                                           16-21392-dob
                 Debtors.                                                  16-21391-dob
                                                             Chapter 7 Proceedings
______________________________________/                      Hon. Daniel S. Opperman
LIBERTY MUTUAL INSURANCE COMPANY,
a Massachusetts Corporation,

         Plaintiff,

v.                                                           Adversary Proceeding
                                                             Case No. 20-2053-dob
MERTON S. GABARA, et al.,
      Defendants.
______________________________________/

                   ORDER DENYING MOTION TO DISMISS OF
     DEFENDANTS MERTON GABARA, GARY LUMSDEN AND TAMYRA CRITTENDEN

         For the reasons stated in this Court’s Opinion dated May 12, 2021;

         NOW, THEREFORE, IT IS HEREBY ORDERED that the Motion to Dismiss of

Defendants Merton Gabara, Gary Lumsden and Tamyra Crittenden is Denied.



Signed on May 12, 2021




                                                 1

     20-02053-dob     Doc 53    Filed 05/12/21       Entered 05/12/21 15:10:06   Page 1 of 1
